DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendments and Remarks filed on 6/28/2022.
Claim(s) 1, 3-5, 7-11 is/are amended.	
Claim(s) 6 is/are cancelled.
Claim(s) 1-5, 7-11 is/are allowed. 
Claim Objections
Claim objections of the most recent Office action have been removed due to Applicant’s amendments.
Claim Rejections - 35 USC § 112
Applicant’s Amendments to overcome 35 USC 112(b) rejections have been approved. The rejections under 35 USC 112(b) of the most recent Office action have been removed. 
Allowable Subject Matter





Claim(s) 1-5, 7-11 is/are allowed. 
The following is an examiner’s statement of reasons for allowance:  there is no prior art alone or in combination that discloses or teaches all the limitations of the applicant's claimed invention, including, and in combination with other recited limitations, the vehicle occupant protection controller is configured to open the first bag body to a position including a region to which an upper body of the second vehicle occupant is estimated to be moved in accordance with the opening of the second bag body and opens the second bag body to a position including a region to which an upper body of the first vehicle occupant is estimated to be moved in accordance with the opening of the first bag body.
The closest prior art of record includes the following:

Regarding claim 1, Numazawa (US 2017/0267205 A1) teaches a vehicle occupant protection control device comprising: 
a seat state detector (“vehicle controller 10”, Fig. 4) configured to detect directions (“rotated position”, para. 0042) of a first seat (“driver's seat 2”, Fig. 3B) and a second seat (“navigator's seat 3”, Fig. 3B) inside a vehicle (“vehicle 1”, Fig. 1A-1B) (“the vehicle controller 10…may be coupled:…a driver's-seat state detection sensor 43; a navigator's-seat state detection sensor 44…The driver's-seat state detection sensor 43 may detect a rotated position of the driver's seat 2. The navigator's-seat state detection sensor 44 may detect a rotated position of the navigator's seat 3”, para. 0042), wherein the first seat comprises a first side and a second side in a width direction of the first seat, and wherein the second seat comprises a first side and a second side in a width direction of the second seat (“the side airbags 24R and 24L may be disposed in bilateral symmetry in the width direction of the vehicle 1 with respect to a center line of the backrest 22 denoted by an alternate long and short dash line 25”, para. 0036, wherein the side of the “seat 2” to the “LEFT” of the “center line 25” as seen in Fig. 3A corresponds to Applicant’s “first side” of the “first seat”, and the side of the “seat 2” to the “RIGHT” of the “center line 25” as seen in Fig. 3A corresponds to Applicant’s “second side” of the “first seat”, Numazawa further explains, “description is given in detail of pairs of side airbag units that are disposed in the driver's seat 2 and the navigator's seat 3 on the first row, on right and left sides of the respective seats 2 and 3 in a width direction of the vehicle 1”, para. 0032 and thus the same components apply to the “first side” and “second side” of the “second seat” and are taught by Numazawa’s “navigator’s seat 3”); and 
based on the seat state detector determining the first seat and the second seat are in a state in which the first seat faces rearward (“driver's seat 2 or the navigator's seat 3 is rearward-oriented”, para. 0048, see “S1”, Fig. 5) and an impact (“side collision”, para. 0048) on the vehicle is detected or predicted (see “S2”, Fig. 5), a vehicle occupant protection controller (“vehicle controller 10”, Fig. 4) is configured to open at least one of a first bag body (“side airbag unit 24L”, Fig. 3A-3B) that opens on the first side of the first seat (“the side airbags 24R and 24L may be disposed in bilateral symmetry in the width direction of the vehicle 1 with respect to a center line of the backrest 22 denoted by an alternate long and short dash line 25”, para. 0036, Fig. 3A) and a second bag body (“side airbag unit 27L”, Fig. 3A-3B) that opens on the second side of the second seat (“the navigator's seat 3 may include a pair of side airbag units 27R and 27L, as with the driver's seat 2. The pair of side airbag units 27R and 27L may be disposed inside the backrest 22, on the right and left sides of the navigator's seat 3 in the width direction of the vehicle 1”, para. 0039),
(“in a case in which the driver's seat 2 or the navigator's seat 3 is rearward-oriented in the front-rear direction of the vehicle 1, the vehicle controller 10 may perform a deployment control of the side airbag units 24R, 24L, 27R, and 27L…This method of the deployment control allows for priority expansion and deployment of the side airbag units 24R, 24L, 27R, and 27L on side on which the inner surface 32 of the side wall of the vehicle 1 is disposed with respect to the driver's seat 2 or the navigator's seat 3 (refer to FIG. 3B), when the side collision occurs to the vehicle 1”, para. 0048), 
wherein a first vehicle occupant sitting on the first seat is moved toward the second side of the second seat based on an opening of the first bag body or a second vehicle occupant (“occupant seated on the navigator's seat 3”, para. 0054) sitting on the second seat is moved toward the first side of the first seat based on an opening of the second bag body
(“the side airbag units 27R and 27L of the navigator's seat 3 may also expand and deploy upon the occurrence of the side collision to the right side surface of the vehicle 1. In this case, the occupant seated on the navigator's seat 3 may fall first toward the driver's seat 2 upon the occurrence of the side collision to the right side surface of the vehicle 1”, para. 0054).
Numazawa does not explicitly teach wherein the seat state detector and the vehicle occupant protection controller are separate components, however, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the “vehicle controller 10” of Numazawa separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Further, Numazawa does not explicitly teach wherein the seat state detector determines the first seat and the second seat are in a state in which the first seat faces the second seat, and based on the first seat facing the second seat, the first side of the first seat is diagonal to the second side of the second seat. Instead, Numazawa teaches that first seat (“driver's seat 2”) is adjacent to the second seat (“navigator's seat 3”) (see Fig. 3B), and thus the second bag body (“side airbag unit 27L”, Fig. 3A-3B) opens adjacent to the first seat.
However, Numazawa teaches a “right seat 4” which faces the first seat (“driver's seat 2”) (see Fig. 1B and 3B). While Numazawa does not explicitly teach that the “right seat 4” also contains side airbag units, one of ordinary skill in the art would recognize that the seat likely also contains such airbag units.
See, Faruque et al. (US 2018/0126941 A1) teaches a vehicle seat assembly, comprising:
a vehicle occupant protection controller (“controller”, “The impact detection system includes a controller”, para. 0023, “The inflation operation of the first embodiment of the airbag assembly 60 begins when the impact detection system senses an impact and the controller activates the inflator 62 in response to a sense impact”, para. 0043) configured to open at least one of a first bag body (“first side member 26”, Fig. 2, see “first bag body” annotated in Fig. 2 of Faruque below) that opens on a first side of a first seat (“seat 42”, Fig. 3) and a second bag body (“first side member 26”, Fig. 2, see “second bag body” annotated in Fig. 2 of Faruque below) that opens on a second side of a second seat  (“seat 42”, Fig. 3) diagonal to the first side of the first seat in a state in which the first seat faces the second seat (see Fig. 1-2, “the seat assemblies 10, 100 may be rotated to face each other, as shown in FIGS. 1-2”, para. 0014),
wherein a first vehicle occupant (“occupant 30”, Fig. 2, see “first vehicle occupant” annotated in Fig. 2 of Faruque below) sitting on the first seat is moved toward the second side of the second seat based on an opening of the first bag body or a second vehicle occupant (“occupant 30”, Fig. 2, see “second vehicle occupant” annotated in Fig. 2 of Faruque below) sitting on the second seat is moved toward the first side of the first seat based on an opening of the second bag body (“Each tether 84 positions the first side member 26 and the second side member 28 to be adjacent the occupant 30 as the airbag 18 inflates to the inflated position, as shown in FIG. 2, and maintains the distance between the first side member 26 and the second side member 28 in the event that the occupant 30 impacts one of the first side member 26 and the second side member 28”, para. 0040).

    PNG
    media_image1.png
    537
    768
    media_image1.png
    Greyscale

Regarding claims 10 and 11, Numazawa in view of Faruque similarly teach all the limitation as discussed above with regards to the rejection to claim 1. Further, Numazawa in view of Faruque teach a non-transitory computer-readable storage medium (“read only memory (ROM)”, para. 0028) that stores a computer program (“execute processing”, para. 0028) to be executed by an in-vehicle computer (“vehicle controller 10”, Fig. 4) to perform a vehicle occupant protection control method (see rejection to claim 1) (“The vehicle controller 10 may be, for example, an electronic control unit (ECU) that may include, for example, a central processing unit (CPU), read only memory (ROM), and random access memory (RAM), and execute processing such as various kinds of calculations for a vehicle control”, para. 0028). 
Regarding claims 1, 10-11, both Numazawa and Faruque teach vehicle seats facing each other, and both Numazawa and Faruque teach side airbags comprising a first bag body and a second bag body configured to open in the vehicle seats upon detection of an impact or collision. However, Numazawa and Faruque, alone or in combination, do not explicitly teach wherein the vehicle occupant protection controller is configured to open the first bag body to a position including a region to which an upper body of the second vehicle occupant is estimated to be moved in accordance with the opening of the second bag body and opens the second bag body to a position including a region to which an upper body of the first vehicle occupant is estimated to be moved in accordance with the opening of the first bag body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666